Case 1:19-cv-00199-RAL Document 15 Filed 03/02/21 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DAVON DEANDRE JONES,

Petitioner, Case No. 1:19-cv-00199 (Erie)

vs.

RICHARD A. LANZILLO
SUPERINTENDENT MICHAEL UNITED STATES MAGISTRATE JUDGE
CLARK; PA ATTORNEY GENERAL,
ERIE COUNTY DISTRICT ATTORNEY,
OPINION AND ORDER ON
PETITION FOR WRIT OF HABEAS

CORPUS (ECF No. 3)

ee NN ee ee ee ae ee ee se

Respondents

Before the Court is a petition for a writ of habeas corpus filed by state prisoner Davon
Deandte Jones (Jones) under 28 U.S.C. § 2254. ECF No. 3. He is challenging the judgment of
sentence imposed on him by the Court of Common Pleas of Erie County, Pennsylvania at its
criminal docket number CP-25-CR-0000530-2015. Respondents argue that Jones’ petition is
untimely and procedurally defaulted. Alternatively, Respondents assert that Jones’ claims lack merit.
For the reasons discussed herein, the Court denies each of Jones’ claims for relief and dismisses his
Petition with prejudice.

I. Factual and Procedural Background

A. The Underlying Conviction and Sentence

The following background is taken from the Pennsylvania Superior Court’s opinion
addressing Jones’ direct appeal from his conviction and sentence:

Davon Jones, appeals from the Judgment of Sentence entered in the
Erie County Court of Common Pleas on September 2, 2015,
following his convictions for Aggravated Assault and Recklessly

Endangering Another Person. Appellant challenges the sufficiency of
the evidence for each of these offenses. After careful review, we
Case 1:19-cv-00199-RAL Document 15 Filed 03/02/21 Page 2 of 9

conclude that Appellant waived this argument by failing to properly
develop it in his Brief to this Coutt.

A detailed factual and procedural history is unnecessary to our
disposition. For purposes of this Memorandum, we summarize the
facts and procedural history as follows. During the early morning
houts of Christmas Day, 2015, security footage from Juliet's—a strip
club—captured Appellant and the victim, D’Angelo Troop
(“Troop”), engage in a verbal dispute over a woman. The argument
continued in the parking lot out front, where additional security
cameras captured Troop leaving the scene in his vehicle, followed
closely behind by Appellant. Troop drove a few blocks before his car
was overtaken by Appellant’s vehicle. Troop was shot five times in
the chest, face, and neck.

While still in the hospital recovering from his injuries, Troop gave
multiple statements identifying Appellant as the shooter, including a
recorded statement to investigators in which Troop stated that he
saw Appellant reach his hand out of the other vehicle and fire the
shots that hit him. Troop also identified Appellant as the shooter in a
photo array.

As ttial approached, Troop became increasingly uncooperative with
the prosecution. At trial, Troop denied seeing Appellant shoot him
and claimed not to know who the shooter was. The Commonwealth
introduced Troop’s prior statements identifying Appellant as the
shootet as substantive evidence in its case-in-chief.

On July 24, 2015, a jury found Appellant guilty of Aggravated Assault
and Recklessly Endangering Another Person. On September 2, 2015,

the trial court sentenced Appellant to a term of ten to twenty years of
incarceration.

Commonwealth v. Jones, 2016 WL 5527925, at *1 (Pa. Super. Ct. Aug. 30, 2016) (footnote outlining
other charges of which Jones was acquitted or on which the jury could not reach a verdict omitted).
The Superior Court affirmed Jones’ judgment of sentence on August 30, 2016. Id. Jones did not file
a petition for allowance of appeal to Supreme Court of Pennsylvania.

B. PCRA Proceedings in State Coutt

In Jones’ appeal from the denial of post-conviction relief, the Superior Court recounted the

state court PCRA proceedings as follows:
Case 1:19-cv-00199-RAL Document 15 Filed 03/02/21 Page 3 of 9

On June 22, 2017, Appellant, through counsel, filed timely a PCRA
petition asserting several instances of ineffective assistance of trial
counsel. The Commonwealth filed a response, and on August 26,
2017, the PCRA court issued notice pursuant to Pa. R. Crim. P. 907
of its intent to dismiss Appellant's petition without a hearing.
Appellant filed a response, and on November 3, 2017, the PCRA
court entered an order and opinion dismissing Appellant's petition.
Appellant timely filed an appeal to this Court, and the PCRA court
directed this Court to its November 3, 2017 order in lieu of filing an
opinion pursuant to Pa. R. A. P. 1925(a).
Commonwealth v. Jones, 2018 WL 3544876, at *2 (Pa. Super. Ct. July 24, 2018). The Superior Court
affirmed the denial of post-conviction relief. Id Jones sought permission to appeal to the Supreme
Court of Pennsylvania, but his request was denied. See Commonwealth v. Jones, 203 A.3d 212 (Pa.
2019),
C. Federal Court Habeas Proceedings
Jones filed the instant petition for a writ of habeas corpus with this Court on July 5, 2019,
the date he signed and mailed it for filing. ECF No. 3. On October 25, 2019, the District
Attorney’s office filed a Response to Jones’ petition. ECF No. 10. Copies of the relevant state
appellate filings were provided that same day. Id. Jones did not file a reply. The petition is,
therefore, ready for disposition. The parties have consented to the jurisdiction of a United States
Magistrate Judge. See 28 U.S.C. §636(c)(1). ECF Nos. 8, 14.
IL. Petitioner’s Claims
Jones’ habeas petition raises two grounds for relief. ECF No. 3. First, he brings an
ineffective assistance of appellate counsel claim, alleging violation of his rights under various
atnendments to the Constitution. ECF No. 3, p. 5. Jones’ second ground for relief is a claim of
ineffectiveness of trial counsel. Id. at p. 7. He contends that all of these claims were properly

exhausted in state court. Id, generally. The Respondents disagree. ‘They argue Jones’ petition is

untimely, procedurally defaulted, and, in the alternative, meritless. See generally, ECF No. 10.
Case 1:19-cv-00199-RAL Document 15 Filed 03/02/21 Page 4 of 9

II. The Habeas Corpus Legal Standard
Habeas corpus is an ““extraordinaty remedy’ reserved for defendants who were ‘grievously

wronged’ by the criminal proceedings.” Dunn v. Colleran, 247 F.3d 450, 468 (3d Cir. 2001) (quoting
Calderon v. Coleman, 525 U.S. 141, 146 (1998)). In enacting the Antiterrorism and Effective Death
Penalty Act of 1996 (AEDPA), Congtess “significantly limited the federal court’s power to grant a
writ of habeas corpus.” Tolbert v. Ferguson, 2019 WL 4677357 at *2 (B.D. Pa. Aug. 8, 2019). Under
§ 2254, a district coutt may entertain an application for a writ of habeas corpus filed by a person in
state custody “only on the ground that he is in custody in violation of the Constitution or laws of
the United States.” 28 U.S.C. § 2254(a). Federal courts also must give considerable deference to
determinations made by state trial and appellate courts. See Renico v. Lett, 599 U.S. 766, 772 (2010).
Thus, if a claim presented in a § 2254 petition has been adjudicated on the merits in state court
proceedings, habeas relief cannot be granted unless:

the adjudication of the claim (1) resulted in a decision that was

conttaty to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of the

United States; or (2) resulted in a decision that was based on an

unreasonable determination of the facts in ight of the evidence

presented in the State court proceeding.
28 U.S.C. § 2254 (d). Thus, it is the habeas petitioner’s burden to show that the state court’s
decision was conttaty to ot an unreasonable application of United States Supreme Court precedent
ot an unteasonable determination of the facts. Moreno v. Ferguson, 2019 WL 4192459, at *3 (W.D. Pa.
Sept. 4, 2019).

The United States Court of Appeals for the Third Circuit has emphasized the heavy burden

habeas petitionets beat: “even ‘cleat error” by the state courts “will not suffice.” Ore v. Sec. Pa.
Dept. of Corrections, 940 F.3d 845, 850 (3d Cir. 2019). Rather, the state court must be wrong “beyond

any possibility for fair-minded disagreement.” Id. (citations and some internal quotations omitted).

Moreover, the factual determinations of the state courts ate presumed correct. S¢e 28 U.S.C. §

4
Case 1:19-cv-00199-RAL Document 15 Filed 03/02/21 Page 5of9

2254(e)(1) (“In a proceeding instituted by an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court, a determination of a factual issue made by a State
coutt shall be presumed to be cortect.”’).
IV. Rules Governing Review of Petitions for Habeas Corpus
As the Court of Appeals for the Third Circuit explained,
Undergirding federal habeas law is an extensive procedural
framework that limits when and how a petitioner may raise post-
conviction claims for relief and which claims are reviewable in federal
coutt. Concerns of federalism, comity, and finality shape this
complex framework and have required [courts] to generate specific
tules for when a petitioner’s claim may be adjudicated on the merits.
Mathias v. Superintendent Frackville SCI, 876 F.3d 462, 465 d Cir. 2015). Among the “specific rules”
relevant to the resolution of Jones’ claims ate those of timeliness and exhaustion.
A. Timeliness
Before the Court can address the metits of Jones’ petition, a threshold question must be
answered: whether the petition was timely filed. Romansky v. Superintendent Green SCI, 933 F.3d 293,
298 (3d Cir. 2019). Pursuant to AEDPA, a state prisoner must file his federal habeas claims within
one yeat of the date his judgment of sentence became final. 28 U.S.C. § 2244(d)(1)(A). Because he
did not file a petition for allowance of appeal with the Supreme Court of Pennsylvania, Jones’
judgment of sentence became final on September 30, 2016, which marks the day after the expiration
of the thirty-day appeal period in Pennsylvania. See State Court docket.’ See also Pa. R. Crim. P.

720(a)(3); Calhoun v. Pennsylvania, 2020 WL 868199, at *1 (E.D. Pa. Feb. 20, 2020); 28 U.S.C. §

2244(d)(1)(A) (the one-year federal limitations period generally begins on the date the petitioner’s

 

' The dates used to determine the timeliness of Dean’s petition are taken directly from the Common Pleas, Superior
Court, and Supreme Court of Pennsylvania’s publicly available dockets. See
https://ujsportal_pacourts.us/Caselnformation.aspx (last visited May 19, 2020) (referred to here as “State Court
Docket.”).
Case 1:19-cv-00199-RAL Document 15 Filed 03/02/21 Page 6 of 9

judgment of sentence became final “by the conclusion of ditect review or the expiration of the time
for seeking such review”). Therefore, Jones needed to file his federal habeas petition no later than
September 30, 2017, to meet that deadline. Jones filed the instant § 2254 petition on July 5, 2019,
six hundred and forty-three days late and thus well beyond the expiration of AEDPA’s one-year
limitations period.” The petition is statutorily time-batred unless the tolling provision of Section
2244(d)(2) sufficiently extended Jones’ filing deadline.
1. Statutory Tolling

Although statutory tolling extended Jones’ filing deadline, his petition remains untimely.
The one-year habeas statute of limitations was “immediately tolled” when Jones filed his first PCRA
petition on June 22, 2017. Nelson v. Superintendent of SCI-Retreat, 2019 WL 897296 *2 n.4 (B.D. Pa.
Jan. 31, 2019). At that point, two hundred and sixty-five days of the limitations period had expired,
leaving him with one hundred days remaining. Jones’ PCRA petition remained pending in the state
coutt until February 27, 2019, when the Supreme Court of Pennsylvania denied Jones’ petition for
allowance of appeal. See State Court docket. At that point, the one hundred days remaining on
Jones’ AEDPA clock allowed him until June 7, 2019 to file a timely habeas petition. Jones filed the
instant petition on July 5, 2019, almost a month past the applicable deadline. Thus, statutory tolling
does not bring the filing of Jones’ petition within the statute of limitations.

2. Equitable Tolling

Jones’ petition may yet be saved if the Court applies a measure of equitable tolling. See
Robinson v. Jobnson, 313 F.3d 128, 134 3d Cir. 2002), cert. denied, 540 U.S. 826 (2003) (citing Miller v.
New Jersey State Dep't of Corr., 145 F.3d 616, 617-618 (3d Cir. 1998) (citation omitted)). The Supreme

Court has held that AEDPA’s one-year limitations petiod is subject to equitable tolling, but only in

 

2 This is the date Jones signed his petition and presumably gave it to prison officials for mailing. See, ¢.g., Scales v. Atty.
Gen. of Penna., 2018 WL 3823779, *1 (W.D. Pa. Aug. 10, 2018).
Case 1:19-cv-00199-RAL Document 15 Filed 03/02/21 Page 7 of 9

extraordinary situations. Holland v. Florida, 560 U.S. 631, 649-50 (2010). See also Severs v. Atty. Gen. of
New Jersey, 2019 WL 5704591, at *2 3d Cit. Nov. 9, 2019) (citation omitted). ‘The limitation period
will be equitably tolled when the principles of equity would make the rigid application of a limitation
period unfair. Satterfield v. Johnson, 434 F.3d 185, 195 3d Cir. 2006); Jones v. Morton, 195 F.3d 153, 159
(3d Cir. 1999). This is done on a case-by-case basis. See, ¢.g., Middleton v. Warden, 2020 WL 7059633,
*4 (M.D. Pa. Dec. 2, 2020). To receive the benefit of equitable tolling, however, Jones beats the
burden of showing that he (1) pursued his rights diligently, and (2) that extraordinary circumstances
prevented him from filing a timely petition. Id. at 649. The Court of Appeals for the Third Circuit
has advised that

“[t]here are no bright lines in determining whether equitable tolling is

watranted in a given case.” Pabon v. Mahanoy, 654 F.3d 385, 399 (3d

Cir. 2011). Nevertheless, “courts must be sparing in their use of

equitable tolling,” Sectzinger v. Reading Hosp. ¢ Medial Cir., 165 F.3d

236, 239 (3d Cir. 1999), and should do so “only when the principles

of equity would make the right application of a limitation period

unfair.” Maller [v. New Jersey State Dept. of Corr.], 145 F.3d [616, 618

(3d Cir. 1998).
Sistrunk v. Rozum, 674 F.3d 181, 190 (ad Cir. 2012).

Circumstances extraordinary enough to invoke equitable tolling have been found only where

“(1) the respondent has actively misled the petitioner, (2) the petitioner has in some extraordinary
way been prevented from asserting his rights, (3) the petitioner has timely asserted his rights
mistakenly in the wrong forum, or (4) the court itself has misled a party regarding the steps that the
patty needs to take to preserve a claim.” Middleton, 2020 WL. 7059633, at *4 (citing Brinson v. Vaughn,
398 F.3d 225, 230 (3d Cir. 2005)). Nevertheless, even where extraordinary circumstances exist, “if
the petson seeking equitable tolling has not exercised reasonable diligence in attempting to file after
the extraordinary circumstances began, the link of causation between the extraordinary

citcumstances and the failute to file is broken, and the extraordinary circumstances therefore did not

prevent timely filing.” Id. (citing Brown v. Shannon, 322. F.3d 768, 773 (3d Cir. 2003).
7
Case 1:19-cv-00199-RAL Document 15 Filed 03/02/21 Page 8 of 9

Here, Jones was put on notice regarding the untimeliness of his federal habeas petition by
Respondents’ Answer (see ECF No. 10, pp. 2-3) and he had an opportunity to address both the
untimeliness and arguments in favor of tolling in a Reply, which he did not file. See LCvR
2254(K)(2).” Thus, Jones offers no explanation for the delay in bringing his federal habeas petition
which would allow this Court to consider equitable tolling. Furthermore, the Court has reviewed
Jones’ filings and can discern no citcumstance which could potentially trigger equitable tolling. In
particular, no extraordinary circumstance prevented Jones’ timely filing. See, ¢g., Robinson v. Clark,
2020 WL 6940003, at *1 (B.D. Pa. Nov. 25, 2020). Equitable tolling of the AEDPA statute of
limitations is thus unwatranted in this case.

V. Certificate of Appealability

AEDPA codified standards governing the issuance of a certificate of appealability for
appellate review of a district court’s disposition of a habeas petition. It provides that “[u]nless a
circuit justice or judge issues a certificate of appealability, an appeal may not be taken to the court of
appeals from ... the final order in a habeas corpus proceeding in which the detention complained of
arises out of process issued by a State court[.]” 28 U.S.C. § 2253(c)(1)(A). It also provides that “[a]
certificate of appealability may issue ... only if the applicant has made a substantial showing of the
denial of a constitutional right.” Id. § 2253(c)(2). “When the district court denies a habeas petition
on procedural grounds without reaching the prisonet’s underlying constitutional claim, a [certificate
of appealability] should issue when the prisoner shows, at least, that jurists of reason would find it
debatable whether the petition states a valid claim of the denial of a constitutional right and that

jurists of reason would find it debatable whether the district court was correct in its procedural

 

3 Our Local Rule provides that “Although not required, the petitioner may file a Reply (also known as “a Traverse”)
within 30 days of the date the respondent files its Answer. If the petitioner wishes to file a Reply after 30 days have
passed, he or she must file a motion requesting leave to do so, An extension may be granted only for good cause
shown.” LCvR 2254(E)(2).
Case 1:19-cv-00199-RAL Document 15 Filed 03/02/21 Page 9 of 9

ruling.” S/ack, 529 U.S. at 484. Applying that standard hete, jurists of reason would not find it
debatable whether Jones’ claims should be dismissed because his petition is untimely.
VI. Conclusion

For the teasons set forth above, Jones’ Petition for a Writ of Habeas Corpus is dismissed,
and no cettificate of appealability will issue. An appropriate order follows.

ORDER

AND NOY, this 274 day of March, 2021, for the reasons set forth in the Memorandum filed
contemporaneously, IT IS HEREBY ORDERED that Petitioner Davon Deandte Jones’ claims for
federal habeas corpus telief ate DISMISSED with prejudice and a certificate of appealability is
DENIED as to each claim. The Clerk of Court is directed to mark this case CLOSED as of this

date.

RICHARD A. LANZILLO
United States Magistrate Judge
